17 N.Y.3d 737 (2011)
952 N.E.2d 1058
929 N.Y.S.2d 65
2011 NY Slip Op 74299
U.S. ELECTRONICS, INC., Appellant,
v.
SIRIUS SATELLITE RADIO, INC., Respondent.
Motion No: 2011-590
Court of Appeals of New York.
Submitted May 31, 2011.
Decided June 2, 2011.
Motion by the Association of the Bar of the City of New York for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.